Citation Nr: 0604420	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  94-41 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
February 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In April 1997, the veteran 
testified at a hearing before the undersigned conducted at 
the Board's central office in Washington, D.C.  

In July 1997, the Board denied the veteran's claims for 
service connection for disorders manifested by muscle spasm 
and chest pain, and a stomach disorder, and declined to find 
that new and material evidence was submitted to reopen the 
veteran's claim for service connection for a low back 
disorder.  At that time, the Board remanded the veteran's 
claims regarding whether new and material evidence was 
submitted to reopen the claims for service connection for 
prostatitis and epididymitis, and a compensable rating for 
hemorrhoids to the RO for further evidentiary development.  
In a June 2002 rating decision, the RO granted service 
connection for chronic epididymitis/chronic prostatitis, 
manifested by urinary tract infections, and awarded a 
compensable disability evaluation.  The Board considers the 
RO's action as a full grant of the benefits sought as to the 
claims for service connection for prostatitis and 
epididymitis.  As such, the Board will confine its 
consideration to the issue as set forth on the decision title 
page.

In a March 2003 internal development memorandum, the Board 
undertook additional evidentiary development pursuant to 
then-extant regulations.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  Due to changes in law, the Board then 
remanded the veteran's claim to the RO in September 2003, for 
additional development.

Finally, in its July 1997 decision and remand, the Board 
noted that the September 1994 rating decision also denied 
service connection for lactose intolerance (claimed as 
lactaid intolerance), that in March 1994 correspondence, the 
veteran claimed he had an irritable bowel disorder, and that 
during his March 1997 hearing, the veteran testified 
regarding his lactose intolerance.  The Board referred these 
claims and others to the RO for appropriate development, 
although it appears that the RO has not yet considered them.  
Then, in a February 2001 written statement, the veteran 
requested that his claims for irritable bowel syndrome, 
lactose intolerance, acid reflux and gastro paresis, be 
reopened.  These matters are thus referred to the RO for 
appropriate development and adjudication. 


FINDING OF FACT

The objective and competent medical evidence of record 
reflects that the veteran's service-connected hemorrhoids are 
manifested by no more than complaints of rectal bleeding, a 
need to use Metamucil, and no current clinical finding of any 
disability from hemorrhoids.


CONCLUSION OF LAW

A compensable evaluation for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Code 
7336 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In the statement of the 
case (SOC) dated in September 1994, and in the December 2000, 
April 2001, June 2002, and January and August 2005 
supplemental statements of the case (SSOCs), the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The SOC and SSOCs also in effect advised the veteran 
to provide any additional evidence to support his claim.  In 
addition, in February 2004 and January 2005 letters, the RO 
advised the veteran of the evidence needed to support his 
claim, and of its heightened duty to assist him in developing 
that evidence.  Further, although the September 1994 
statement of the case provided to the appellant did not 
specifically refer to the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim. 

It is noted that the original rating decision on appeal was 
in September 1994.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until February 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre- 
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(All VA notices must be read in the context of prior, 
relatively contemporaneous communications to the appellant.).  
The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

II.	Factual Background

In a November 1984 rating decision, the RO granted service 
connection for hemorrhoids, and assigned a noncompensable 
disability evaluation.

In April 1994, the RO received the veteran's current claim 
for an increased rating for his service-connected hemorrhoid 
disability.  Relevant VA and non-VA medical records and 
examination reports, dated from 1993 to 2005, are associated 
with the claims files.

A September 1993 VA outpatient record indicates that the 
veteran complained of melena and occasional bright red rectal 
blood.  The pertinent clinical impression was no acute 
gastrointestinal bleeding and chronic anxiety regarding his 
health.

A March 1994 VA medical record indicates that no external 
hemorrhoids were noted.

A May 1994 VA medical record indicates that results of an 
esophagogastroduodenoscopy (EGD)/colonoscopy were essentially 
normal and the diagnosis was irritable bowel syndrome.

Private medical records from G.M., M.D., dated during 1994 
and 1995, reflect the veteran's complaints of passing some 
blood in his stool in December 1995.  Rectal examination 
revealed a lot of stool in the rectal vault that was very 
hard.  Hemoccult was negative and the hematocrit was 48.2.  
The veteran was advised to return in a month, but it was 
noted that he did not keep appointments scheduled in January 
1995.

A March 1996 VA outpatient record reflects the veteran's 
complaint of intermittent small amounts of blood in his 
stool.  Possible somatization was noted.  He was referred to 
the gastroenterology clinic for further tests.

According to July 1996 VA outpatient records, the veteran's 
past medical history included hematochezia with a history of 
hemorrhoids.  The assessment included 
hematochezia/hemorrhoids.  The veteran was examined in the VA 
outpatient gastroenterology clinic and the record reflects 
the examiner's review of earlier clinical tests with negative 
results.  The clinical impression was that there was no 
indication for a tube study and the veteran was reassured at 
length regarding previous (negative) test results.  He was 
advised of appropriate personal care, e.g., hygiene, 
suppositories, etc.

During his April 1997 Board hearing, the veteran testified 
that his hemorrhoids bled constantly and he was advised to 
use suppositories to stop the bleeding.  He used Tucks pads 
without which his clothing stained.  The veteran said the 
hemorrhoids caused constipation that medical specialists told 
the veteran was part of what caused his bleeding.  He said he 
stopped using suppositories several months earlier and took 
Metamucil.  

A June 1997 written statement from a VA physician indicates 
that the veteran was treated for disorders that included 
hemorrhoids.

An August 1997 VA examination report reflects the veteran's 
complaints of daily hemorrhoidal bleeding for two years with 
clots that soiled his underwear.  He wore panty liners.  The 
bleeding slowed approximately three months earlier.  He used 
Metamucil intermittently.  When it was used, he had regular 
bowel movements; when he did not, he was constipated that 
caused swelling and prolapsing of the hemorrhoids.  On 
examination, it was noted that the veteran was 5 feet 8 
inches tall and weighed 187 pounds.  His rectum revealed 
perianal verrucae that did not appear to be unusually tender.  
He denied any recent bleeding.  There was no bleeding on the 
examining finger.  The anal sphincter tone was good.  There 
was no evidence of dehydration, malnutrition, anemia, or 
fecal leakage.  The veteran reported problems only when he 
stopped taking Metamucil.  The diagnoses were history of 
hemorrhoids with no hemorrhoids demonstrated on examination, 
and perianal verrucae. 

According to an April 1998 VA medical record, the veteran's 
active medical problem list included somatization disorder 
and hemorrhoids from which he had hematochezia.

A February 1999 VA examination report indicates that the 
veteran complained of bleeding several times a week, with no 
bleeding for the past two months.  He denied current medical 
treatment, and denied fecal leakage.  There were no signs of 
anemia or fissures.  External non thromboid hemorrhoids were 
noted with no evidence of bleeding.  The diagnosis was 
condyloma acuminata.

Results of an endoscopy performed by VA in February 1999 
revealed a normal rectum and sigmoid colon.  The examiner 
commented that flexible sigmoidoscopy revealed a normal 
sigmoid and rectum with no lesions seen.  On retroflex view, 
there were no internal hemorrhoids seen, and no fissures seen 
in the anus.  On external exam, lesions resembling condyloma 
were observed.

A September 1999 VA outpatient record indicates that rectal 
examination revealed several flesh colored verrucous soft 
papules extending from 3 o'clock to 9 o'clock that did not 
extend into the anus.  The assessment included perirectal 
warts for which several treatments, including cryotherapy, 
was recommended.  When seen in October 1999, some of the 
papules were considered slightly decreased in size. 

In letters dated from May to August 2001, J.C.C., D.O, a 
gastroenterologist, said he examined the veteran.  According 
to the May 2001 letter, the veteran complained of small 
amounts of blood in his stool after a bowel movement, with 
diarrhea and severe heartburn.  A rectal examination was 
deferred.  Later in May 2001, the veteran was hospitalized 
and underwent an upper endoscopy and colonoscopy.  The 
preoperative diagnoses included hematochezia.  The test 
results showed a small internal hemorrhoid in the rectum.  
The post procedure diagnoses included internal hemorrhoids.  
When seen in August 2001, the veteran's weight was stable.  
The veteran complained of nausea and vomiting.  Dr. J.C. 
refilled the veteran's prescription for hemorrhoid cream.  A 
rectal examination was deferred.  The clinical impression was 
gastroparesis, of unknown etiology.  Dr. J.C. opined that the 
veteran had idiopathic gastroparesis.

In April 2002, VA afforded the veteran a private examination 
performed by R.L., M.D.  According to the examination report, 
the veteran appeared normal.  A rectal examination could not 
be obtained due to the veteran's rectum being uncomfortably 
tight.  He was unable to relax to allow "EPS" (expressed 
prostatic secretions? electrophysiologic study?).  Dr. R.L. 
was unable to provide a diagnosis as to the veteran's 
hemorrhoid disability, or describe its nature and extent, due 
to an inability to perform the examination.  

Pursuant to the Board's September 2003 remand, the veteran 
was scheduled for further VA examination.  

In response to the RO's January 2005 request, a VA physician 
in the gastroenterology clinic reviewed the veteran's medical 
records to evaluate his hemorrhoid disability.  She noted 
that he was last seen in the VA gastroenterology clinic in 
April 2001 and was most recently seen in the VA outpatient 
dermatology clinic in January 2005 when condyloma acuminatum 
was noted in the history and multiple verrucal papules were 
noted on physical examination of the genitals and anus.  
Chronic diarrhea was attributed to irritable bowel syndrome 
(IBS) noted on history.  According to the VA medical 
specialist, there was no mention in the records of rectal 
bleeding in any note since 2001.  His hematocrit was 
consistently normal, at 49.1 in March 2003, and 46.6 in 
January 2005.  Results of a colonoscopy performed in May 1994 
to evaluate diarrhea were normal.  A flexible sigmoidoscopy 
performed in February 1999 for evaluation of possible IBS 
specifically noted no internal hemorrhoids on retroflexed 
view and noted lesions resembling condyloma on the external 
anus examination.  No finding of external hemorrhoids was 
recorded.  The VA physician stated that the "findings to 
date do not support any disability from hemorrhoids."  It 
was noted that in February 2005, the veteran was scheduled to 
undergo a repeat flexible sigmoidoscopy to reevaluate the 
presence and extent of any internal hemorrhoids.  At that 
time, he would undergo an inspection of his anus for 
evaluation of the presence and extent of external 
hemorrhoids.

The VA medical records show that the veteran cancelled his 
scheduled February 2005 gastroenterology clinic appointment.  
It was rescheduled in May 2005 but he advised the VA medical 
center that he was unable to keep that appontment. 

An April 2005 VA outpatient record includes hemorrhoids among 
the veteran's active medical problems.

The record reflects that the veteran failed to report for a 
VA examination scheduled in June 2005.

III.	Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

The veteran's service-connected hemorrhoid disability is 
currently evaluated as non-compensable under DC 7336.  
Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent occurrences, are assigned a 10 percent evaluation.  
Id.  A mild or moderate condition is rated noncompensable.  
Id.

With respect to the veteran's hemorrhoid condition, the 
record reflects the veteran's complaints of rectal bleeding 
and constipation associated with the service-connected 
hemorrhoids and that he used Metamucil.  However, the 
objective medical evidence of record does not reflect 
documentation or report of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences.  In fact, in January 2005, a VA 
physician reviewed all the veteran's medical records and 
concluded that "the findings to date do not support any 
disability from hemorrhoids."  Thus, the current degree of 
impairment, albeit symptomatic, can be considered no more 
than moderate.

Moreover, the Board notes that the veteran failed to report 
for a VA flexible sigmoidoscopy examination scheduled in 
February 2005 that might have provided additional information 
regarding the veteran's claim.  He rescheduled that 
appointment for May 2005, and then advised the VA medical 
center that he was unable to appear.  The veteran also failed 
to report for a VA examination scheduled in June 2005.  
Regulations provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the claimant, without good cause, fails to report for 
such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See, e.g., 38 C.F.R. § 3.655 (2005).  Here, 
the veteran was evidently notified of the scheduled 2005 
examinations, the notices were sent to his most current 
address of record, and, while he requested that the February 
2005 be rescheduled to May 2005, he did not request that the 
May or June 2005 VA examinations be rescheduled.  Thus, the 
Board must rely upon the evidence in the claims file to reach 
its decision.
.
Accordingly, a compensable evaluation is not in order.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7336.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


